Citation Nr: 0809742	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  02-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an above-the-knee 
amputation of the right leg, secondary to service-connected 
gout.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1959 
to October 1979.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

In December 2005 the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review. 


FINDING OF FACT

The veteran's right knee disorder (i.e., above-the-knee 
amputation of the right leg) is not shown by the objective 
evidence of record to be caused or aggravated by a service-
connected disability.  


CONCLUSION OF LAW

The criteria for service connection for an above-the-knee 
amputation of the right leg, secondary to service-connected 
gout, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran did not receive notification 
prior to the initial unfavorable agency decision in September 
2000.  The veteran was sent a notice letter in March 2001 
that did not meet the requirements noted above.  Additional 
letter were sent to him in July 2002 and January 2006.  The 
notice letters informed the veteran that he could provide 
evidence to support his claim for service connection or 
location of such evidence and informed him that he could 
obtain evidence and send it himself.  The letters notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claims, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date.  As the 
Board concludes below that the preponderance is against the 
veteran's claim and no disability rating or effective date 
will be assigned, there is no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Recognition is also given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records as well as private treatment records are also on 
file.  No other treatment records have been identified.  A VA 
examination has been conducted and a medical expert's opinion 
has been obtained.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service- connected disease or injury, and not due 
to the natural progress of the nonservice- connected disease, 
will be service connected.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (to be 
codified at 38 C.F.R. § 3.310(b)).  Since VA has been 
complying with Allen since 1995, the regulatory amendment 
effects no new liberalization or restriction in this appeal.  

The veteran does not contend, nor does the evidence show, 
that his right knee disorder is related to his active 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Rather, the veteran contends that his service-connected gout 
either caused or aggravated his right knee disability that 
eventually resulted in his having an above knee amputation.  
See 38 C.F.R. § 3.10.  The Board has reviewed the extensive 
record which does not reflect that the veteran was treated in 
service for right knee complaints or for many years 
thereafter.  The veteran's June 1958 pre-induction 
examination report and his March 1959 induction examination 
report show his lower extremities were clinically normal.  
The service medical records show no right knee complaints or 
treatment.  At separation in June 1979, there is no history 
of knee problems and examination of the upper extremities was 
normal. 

After service, the first indication in the record of right 
knee treatment occurs in July 1980, when the veteran was 
involved in a moped accident, and a laceration of the right 
knee was noted when he was treated at the Darnall Army 
Medical Hospital.  The laceration was sutured, and it was 
noted that there was no fracture.  In November 1981 he was 
seen for a complaint of the incomplete tear of the medial 
collateral right knee not resolving, and the knee was 
immobilized.  In December 1981, he was again seen for right 
knee pain.  He was subsequently evaluated that same month at 
the Metroplex Hospital and underwent an arthrotomy and 
lateral retinacular release of chondrolmalacia of the patella 
for a torn meniscus.  As noted by way of history in a private 
hospital discharge report of April 1984, in 1982 the veteran 
underwent a Marquet procedure for patellofemoral arthritis.  
In April 1984, he underwent a right total knee replacement 
(TKA).  He developed an infection in September 1999, and 
subsequently, in April 2000, the veteran underwent an above 
the knee amputation (AKA) due to osteomyelitis.   

The veteran asserts that his right knee problems leading to 
amputation are related to his service-connected gout.  The 
record reflects that in November 1980, the RO granted service 
connection for gout, based on the in service finding of 
elevated uric acid in 1977 which the RO found was consistent 
with the diagnosis of gout, and the VA examination in August 
1980 which showed elevated uric acid and a diagnosis of gouty 
arthritis.  Since the veteran has had right knee treatment 
leading to amputation, and a service-connected disorder, in 
order to prevail there must be competent medical evidence of 
a nexus between the disorders.  

There is both positive and negative evidence in the file 
regarding the etiology of the veteran's right knee 
complaints.  Medical evidence that tends to support the 
veteran's claim includes private treatment records from a 
clinician which show that in March 1984, the veteran 
complained of problems with knee, which it was noted had 
become more symptomatic.  Examination showed some 
creptitation.  The examiner noted that the veteran would be 
scheduled for a total knee arthroplasty.  It was reported 
that with the diagnosis of gouty arthritis it probably 
explains the positive bone scans the veteran has been having.  
In May 1984, the examiner stated that the veteran was having 
a lot of reactivity about the knee and a flare-up of his 
gouty arthritis.  In a December 1984 the veteran was noted to 
have pain in the knee due to chronic synovitis.  The examiner 
stated that it was felt that the chronic persistent synovitis 
is due to his gouty arthritis.  

On the other hand, evidence which is against the veteran's 
claim consists of a July 2006 VA examination report and an 
August 2007 medical expert opinion.  The veteran was examined 
by VA in July 2006.  The claims file was reviewed by the 
examiner, and the veteran's history was noted.  The examiner 
stated that he could find no evidence of elevated uric acid.  
He opined that the right knee disorder is less than likely 
related to the veteran's gout but rather related to a total 
meniscectomy performed in 1981 after a moped accident, which 
resulted in an imbalance in the knee and what appears to be a 
patellofemoral dysfunction that did not respond to treatment 
with a tibial tuberosity transfer.  The examiner found that 
there was no connection with the veteran's gout, and the 
examiner questioned whether the veteran had gouty arthritis 
as opposed to post-traumatic arthritis.  The examiner also 
stated that the veteran's knee condition was not aggravated 
by the existence of gouty arthritis.  

In April 2007, the Board sought a medical expert's opinion 
regarding the etiology of the veteran's right knee 
complaints.  A response dated in August 2007 was received.  
The medical expert noted that he spent several hours 
reviewing the veteran's claims file.  The clinician initially 
presented a detailed summary of the veteran's clinical 
course, outlining treatment beginning in March 1980 with 
treatment at Darnall Army Medical Hospital and continuing 
until the July 2006 VA examination report.  After a thorough 
and detailed review of the veteran's medical history, it was 
the opinion of the physician that it is less likely that the 
veteran's service-connected gout caused the veteran's right 
knee disability and the events which necessitated is right  
TKA and subsequent right above knee amputation (AKA) for 
osteomyelitis.  

The medical clinician stated that the records suggest a 
clinical diagnosis of gout.  It was noted that in 1980, 1982, 
1983 and 1988 the veteran presented with a complaint of acute 
onset of pain and redness of the great toe area, and that he 
was treated with anti-inflammatories with relief of symptoms.  
It was stated that the clinical presentation and the response 
to anti-inflamitories is highly suggestive of a clinical 
diagnosis of gout.  

The physician reported that there was no evidence that the 
veteran's gout caused his right knee disability.  It was 
pointed out that the veteran was involved in a moped accident 
in 1980 and by late 1981, he had complaints of pain and knee 
swelling.  It was stated that joint fluid removed when the 
veteran had surgery in 1981 did not reveal any uric acid 
crystals, and that the arthroscopy and surgical report of the 
right knee did not specifically describe the finding of any 
tophaceous deposits of gout in the right knee.  It was 
further noted that in March 1984, the veteran underwent a TKA 
and that on inspection of the knee, extensive degenerative 
changes were found and there was no mention of tophaceous 
gouty deposits in the knee at the time of open surgical 
inspection.  The doctor also stated that while the knee was 
in 1984 and 1985 injected with corticosterioids and/or 
NSAIDs, there was no relief from pain or swelling, and that 
in 1984 the private clinician opined that the right knee 
synovitis was due to the veteran's gouty arthritis.  It was 
pointed out that by March 1985, however, the private 
clinician concluded that the veteran was probably having a 
reaction against the metal and plastic of the joint 
replacement developing a giant cell synovitis.  The expert 
also noted that while there was a finding of granulomas to 
suggest gout in May 1985, the evidence does not support such 
a finding and that this was a nonspecific finding, not a 
diagnostic of gout and could also be the result of a 
metal/plastic-wear synovitis from the knee replacement.  

The medical expert also noted that in August 1991, the right 
knee was aspirated and the synovial fluid analysis did not 
show any foreign material or crystals, and as well fluid 
collected in January 2000 showed no crystals.  Also an April 
2000 pathology report did not mention any findings of 
tophaceous gout.  

The medical expert summarized that it is less than likely 
that the veteran's gout caused the right knee disability and 
the events which necessitated his TKA and subsequent AKA for 
osteomyelitis.  It was noted that although the veteran has 
presumptive gout, by clinical presentation of great toe pain 
and response to NSAIDs, there is no evidence by synovial 
fluid analysis, gross inspection of the right knee by 
arthroscopy and open surgical procedures, pathology reports 
or lack of response to treatment for gout that the veteran 
ever had gout of his right knee.  The examiner reported that 
he concurred with the VA examiner of July 2006, that the 
right knee disorder was not related to the veteran's clinical 
history of gout and is in fact related to the veteran's 
traumatic knee injury in 1980 with a resultant medial 
meniscal tear requiring a medial meniscectomy in December 
1981.  It was reported that the veteran subsequently 
developed degenerative changes of the knee requiring a total 
knee replacement in 1984.  It was stated that the chronic 
synovitis of the knee was more than likely related to 
metal/particle-induced synovitis from the prosthesis as there 
is no objective evidence of gout of the right knee.  Further 
that the veteran developed a septic right TKA, a potential 
complication of joint replacement, which progressed to 
osteomyelitis of the distal femur requiring above the knee 
amputation.  The clinician stated that the objective evidence 
does not support that gout caused the right knee disability.  

The medical expert also reported that it is less likely that 
the veteran's service- connected gout aggravated his right 
knee disability to the extent that TKA was ultimately 
required since there is no objective evidence that the 
veteran ever had gout of his right knee by synovial fluid 
analysis, gross inspection of the right knee by arthroscopy 
and open surgical procedures, pathology reports or lack of 
response to treatment for gout.  
 
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Further, a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  The Board is not bound 
to accept any opinion (from a VA examiner, private physician, 
or other source) concerning the merits of a claim.  Hayes v. 
Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to 
assess the weight or credibility of the evidence in the 
adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Factors that may be considered in 
assessing the probative value of a medical opinion include a 
physician's access to the claims file or pertinent evidence, 
the thoroughness and detail of the opinion, the accuracy of 
the factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the July 2006 VA medical opinion and the 
August 2007 medical expert opinion hold the greatest 
probative value.  In this respect, both examiners had access 
to the entire claims folder, specifically and correctly 
identified the laboratory results, defined and explained the 
findings as to the etiology of the veteran's right knee 
complaints, and offered rationale for findings that were 
specific and definitive and supported by the laboratory 
evidence of record.  

The March 1984 and December 1984 findings by the private 
examiner hold less probative value, as he on neither occasion 
had access to the veteran's claims file so as to review the 
veteran's complete medical history.  The private examiner has 
not provided specific rationale for his findings.  
Additionally, the examiner's November 1984 finding was 
subsequently contradicted by a finding by the same examiner 
in March 1985 when he related the right knee problems to an 
allergic reaction. 

Further, although the veteran has expressed his own opinion 
that his right knee disorder is related to his service-
connected gout, the Court has held that laypersons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause or etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow 


application of the benefit-of-the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for an above-the-knee amputation of the 
right leg, secondary to service-connected gout, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


